DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimers filed on 04/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 11,131,635 and 10,670,531 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because: 
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).

Response to Arguments
Applicant’s arguments, filed 04/25/2022, with respect to the rejection under 35 USC 112 first paragraph have been fully considered and are persuasive.  The rejection of claims 21-54 has been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-54 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11, 13, and 15-22 of U.S. Patent No. 10,670,531. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same invention. The limitations not specifically addressed in the patent were generally known and would have been considered obvious design choice modifications.
Claims 21-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-54 of U.S. Patent No. 11,131,635. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same invention. The limitations not specifically addressed in the patent were generally known and would have been considered obvious design choice modifications.

Allowable Subject Matter
Claims 21-54 would be allowable if rewritten or amended to overcome the 35 USC § 112 rejection and double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
US 6495833 B1 discloses an infrared camera device comprising: a housing; a plurality of infrared light sources disposed 1n said housing; and an infrared imager disposed in said housing to detect light scattered back from a coated surface.
US 8766193 B2 teaches a device for the contactless and non-destructive testing of a test surface by measuring the infrared radiation thereof, comprising: one or more incoherent electromagnetic radiation sources; a detector providing and arranged on a detection axis and comprising a measuring area; a testing area defining an area to be measured of the test surface; and an imaging device arranged on the detection axis for mapping the testing area onto the measuring area of the detector.
However, none of the prior art teach a short-wave infrared camera device comprising: a plurality of short-wave infrared light sources each having at least one optic coupled to each emission source; wherein the plurality of short-wave infrared light sources are configured to illuminate an open-air viewing port with an outer edge; a short-wave infrared imager disposed in the housing and focused at the open-air viewing port; and wherein the camera device is self-contained and portable, in combination with the other claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884